DETAILED ACTION
This Office action is in response to the application filed on February 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2020, 07/29/2020 and 10/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on February 14, 2020.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (U.S. Pub. No. 2017/0279383 A1).

In re claim 1, Harada discloses (Fig. 1) method for operating at least two pulse-width-modulated inverters (INV1 and INV2) connected to a direct-current supply network (28), comprising: 
the pulse-width-modulated inverters (INV1 and INV2) are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 
wherein a phase difference is generated between the actuation signals of the at least two pulse-width-modulated inverters by adapting the actuation signal of at least one of the pulse- width-modulated inverters as a function of operating point information describing the operating points of the pulse-width-modulated inverters (Para. 0034-0045).

In re claim 2, Harada discloses wherein the phase difference is set such that an alternating current occurring in the direct-current supply network and/or an alternating voltage occurring in the direct-current supply network is minimized (Para. 0034-0045).

In re claim 3, Harada discloses wherein a value of the phase difference is determined as a function of a measured variable of the direct-current supply network, particularly of a current measured in the direct-current supply network and/or a voltage measured in the direct-current supply network, and/or by a stored assignment rule (Para. 0034-0045).

In re claim 4, Harada discloses wherein the operating point information is ascertained as a function of the alternating currents generated by the pulse-width-modulated inverters, particularly by phase currents generated by the pulse-width-modulated inverters (Para. 0034-0045).

In re claim 5, Harada discloses wherein the operating point information is ascertained as a function of at least one measured variable of the direct-current supply network, particularly of a direct current and/or direct voltage in the direct-current supply network (Para. 0034-0045).

In re claim 6, Harada discloses (Fig. 1) wherein the pulse-width-modulated inverters (INV1 and INV2) are each connected to an electric motor (MG1 and MG2), wherein the operating point information is determined as a function of setpoint torques to be generated by the respective electric motors and/or by setpoint speeds to be generated by the respective electric motors and/or by rotor position information describing a position of a rotor of the respective electric motor (Para. 0034-0045).

In re claim 7, Harada discloses wherein at least one of the pulse-width-modulated inverters is actuated to form the phase difference such that at least one period of its cycle is extended or shortened (Para. 0034-0045).

In re claim 8, Harada discloses wherein operation continues unchanged in order to form the phase difference of one of the pulse-width-modulated inverters, wherein the one or the 

In re claim 9, Harada discloses (Fig. 1) wherein a driver (40) is assigned to each pulse-width-modulated inverter, wherein by the driver the pulse-width-modulated inverter is actuated with the actuation signal, wherein at least one of the drivers is actuated by a phase controller (Para. 0025-0026) evaluating the operating point information in order to form the phase difference (Para. 0034-0045).

In re claim 10, Harada discloses wherein pulse-width-modulated inverters are used in which the respectively assigned driver, together with the phase controller, is implemented as a common circuit, particularly as a microcontroller, or that at least one pulse-width-modulated inverter is used in which its assigned driver is connected to a phase controller (Para. 0025-0026) formed as a further circuit via a signal line and/or a data communication line (Para. 0034-0045).

In re claim 11, Harada discloses wherein the pulse-width-modulated inverters have two- level topology and/or the pulse-width-modulated inverters have multilevel topology and/or that the pulse-width-modulated inverters have three phases and/or the pulse-width-modulated inverters have more than three phases are used (Para. 0034-0045).

In re claim 12, Harada discloses wherein pulse-width-modulated inverters with semiconductor switches, particularly with MOSFETs, IGBTs, and/or diodes are used (Para. 0025-0026).

In re claim 13, Harada discloses wherein the direct-current supply network has a voltage between 40 V and 1200 V and/or the a direct-current supply network has a capacitor, particularly a film capacitor, ceramic capacitor, or an electrolyte capacitor (Para. 0034-0045).

In re claim 14, Harada discloses a circuit (Fig. 1) assembly comprising: 
a direct-current supply network (28) and at least two pulse-width-modulated inverters (INV1 and INV2) connected to the direct-current supply network (28), said pulse-width-modulated inverters being actuatable via an actuation signal and being operable in an operating point (Para. 0025-0026), wherein the circuit assembly includes a control unit (40), which is formed to implement a method for operating at least two pulse- width-modulated inverters connected to a direct-current supply network, comprising: 
the pulse-width-modulated inverters are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 
wherein a phase difference is generated between the actuation signals of the at least two pulse-width-modulated inverters by adapting the actuation signal of at least one of the pulse- width-modulated inverters as a function of operating point information describing the operating points of the pulse-width-modulated inverters (Para. 0034-0045).

In re claim 15, Harada discloses wherein a driver of the circuit assembly is assigned to each pulse-width-modulated inverter, by which the pulse-width-modulated inverter can be actuated with the actuation signal, wherein at least one of the drivers can be actuated by a control unit phase controller (Para. 0025-0026) evaluating the operating point information, in order to form the phase difference (Para. 0034-0045).

In re claim 16, Harada discloses wherein the drivers along with the phase controller are implemented as a common circuit, particularly as a microcontroller, or in that the driver or drivers of at least one of the pulse-width-modulated inverters are connected to a phase controller (Para. 0025-0026) formed as a further circuit via a signal line and/or a data communication line (Para. 0034-0045).

In re claim 17, Harada discloses (Fig. 1) a motor vehicle comprising a circuit assembly comprising: 
a direct-current supply network (28) and at least two pulse-width-modulated inverters (INV1 and INV2) connected to the direct-current supply network, said pulse-width-modulated inverters being actuatable via an actuation signal and being operable in an operating point (Para. 0025-0026), wherein the circuit assembly includes a control unit (40), which is formed to implement a method for operating at least two pulse- width-modulated inverters connected to a direct-current supply network, comprising: 
the pulse-width-modulated inverters are each actuated via an actuation signal and operated in an operating point (Para. 0025-0026), 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838